Order relating to Joseph Iammarino and Flavin Iammarino affirmed, without costs of this appeal to any party. Order relating to Frank Iammarino, Salvatore Iammarino, and Pasquale Iammarino modified by providing that Pasquale Iammarino contribute the sum of three dollars and fifty cents per week to the support and maintenance of his parents and as modified affirmed, without costs of this appeal to any party. Certain finding of fact disapproved and reversed and new finding made. All concur. (The orders direct children to contribute to the support of their parents.) Present ■ — • Crosby, P. J., Cunningham, Taylor, Dowling and McCurn, JJ.